Appeal from a judgment of the County Court of Schoharie County, rendered February 16, 1979, convicting defendant, upon his plea of guilty, of the crimes of burglary in the third degree and grand larceny in the second degree. On this appeal, defendant contends that his convictions must be reversed because certain physical evidence underlying the multicount indictment against him was not suppressed. However, he admittedly made no motion to suppress the subject evidence in Schoharie County because he had moved to suppress what was allegedly the same evidence in Ulster County, where he was charged with criminal possession of stolen property in the first degree, and felt that a second motion in Schoharie County was unnecessary. Upon the denial of his suppression motion in Ulster County, he was convicted and sentenced for possession of stolen goods, and that judgment of conviction was also appealed to this court. Defendant contends that his Schoharie County convictions must be reversed if it is judicially determined that the evidence should have been suppressed in Ulster County and his Ulster County convictions are, therefore, reversed. However, even if we assume the soundness of this argument, a highly doubtful proposition because defendant may well have waived the suppression issue in the Schoharie County proceedings (see CPL 710.70, subd 3), we must nonetheless deny the instant appeal because this court has now considered defendant’s appeal from the Ulster County judgment and defendant’s Ulster County conviction has been affirmed (see People v Heindel, 79 AD2d 1116). Judgment affirmed. Mahoney, P. J., Sweeney, Main, Mikoll and Casey, JJ., concur.